internal_revenue_service number release date index number ------------------------------------------- ------------------------ ------------------------ -------------------------------------- x --------------------------------- ------------------------- department of the treasury washington dc person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-150328-03 date date ---------------------------------- ------- ------- ---------------- ---------------------- a --------------------------------------------- d1 d2 d3 year year year dollar_figurex dollar_figurey dear ---- ----------- ------------- ---------- ------- ------- this letter responds to a letter dated date and prior correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under ' f of the internal_revenue_code the information submitted states that x was incorporated in d1 x elected to be treated as an s_corporation effective d2 x had subchapter_c_earnings_and_profits at the close of each of its year year and year taxable years and had gross plr-150328-03 receipts for each of those years more than percent of which were passive_investment_income as a result x s s election terminated on d3 x also did not pay the tax under sec_1375 for year and year x represents that the termination of x s election to be an s_corporation was inadvertent unintended and not the result of tax_avoidance or retroactive tax planning x and a agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 defines an s_corporation as a small_business_corporation for which an election under ' a is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in ' c or an organization described in ' c who is not an individual sec_1362 provides that an election under ' a shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such years more than percent of which are passive_investment_income sec_1362 provides that any termination under ' d shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to in ' d a i sec_1362 provides that if an election under ' a by any corporation was terminated under ' d or d the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under ' f agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1368 provides rules for determining the source of distributions made by an s_corporation having accumulated_earnings_and_profits with respect to its stock sec_1368 and sec_1_1368-1 of the income_tax regulations provide that an s_corporation may with the consent of all of its affected_shareholders elect to distribute earnings_and_profits first sec_1_1368-1 provides that an s_corporation may elect to distribute all or plr-150328-03 part of its accumulated_earnings_and_profits through a deemed_dividend if an s_corporation makes the election provided in sec_1_1368-1 the s_corporation will be considered to have made the election under sec_1368 and sec_1_1368-1 to distribute earnings_and_profits first sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of ' d based solely on the representations made and the information submitted including the information that was submitted and used to calculate the adjustment described below we conclude that x's s_corporation_election terminated on d3 under ' d a because x had subchapter_c_earnings_and_profits at the close of each of three consecutive taxable years and had gross_receipts for each of those taxable years more than percent of which were passive_investment_income we further conclude that the termination of x's s_corporation_election was an inadvertent termination within the meaning of ' f accordingly pursuant to the provisions of ' f x will be treated as continuing to be an s_corporation beginning d3 and thereafter provided that x's s_corporation_election was valid and has not otherwise terminated under ' d and provided that the following conditions are met within days from the date of this letter x shall file an amended_return for the year taxable_year electing pursuant to sec_1_1368-1 to make a deemed_dividend distribution of dollar_figurex also within days a shall amend a’s individual year income_tax return to reflect the changes made to x's year return in addition as an adjustment under sec_1362 x must send a payment of dollar_figurey attached to a copy of this letter to the following address internal_revenue_service p o box mail stop ogden ut if these conditions are not met then this ruling is null and void furthermore if these conditions are not met x must notify the ogden service_center with which x's s_corporation_election was filed that the election terminated on d3 except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the above-described facts under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-150328-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely j thomas hines chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for ' purposes
